DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the current collector" in claim 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 9, 12-14, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (“A theoretical approach to address interfacial problems in all-solid-state lithium ion batteries: tuning materials chemistry for electrolyte and buffer coatings based on Li6PA5Cl hali-chalcogenides”).
With regard to claims 1 and 12-14, Xu et al. teach Li6PO5Cl with a Li+ conductivity of 2.5 x 10-3 mS/cm (2.5 x 10-6 S/cm) at room temperature (right column, page 5243).
Li6PO5Cl is used in an all-solid battery (see the abstract).
Li6PO5Cl is a compound of Formula 1 in claims 1 and 14, wherein A is P, X is Cl, x=0, y=0, w=0, and z=0.
The conductivity is within the ranges in claims 12-14..
Therefore, the Li6PO5Cl of Xu et al. anticipates the solid-state ion conductor in claims 1 and 12-14.
With regard to claims 2 and 3, Li6PO5Cl of Xu et al. is a compound of Formula 1 wherein A is P (element of Group 15 of the periodic table).
With regard to claims 8 and 9, Li6PO5Cl of Xu et al. is a compound of Formula 1 wherein X is Cl (element of Group 17 of the periodic table).
With regard to claims 20- 22, Xu et al. teach an all solid state battery in the form of Li/Li6PO4SCl/Li6PO5Cl/Li0.25MnO2 (abstract).
Li is the anode (negative electrode) (see the right column on page 5243), and it meets the limitations of claim 22 for a lithium metal negative electrode.
Li0.25MnO2 is the cathode (positive electrode)(first paragraph in the left column, page 5240).
Li6PO4SCl/Li6PO5Cl form the solid electrolyte, which is placed between the anode (negative electrode) and cathode (positive electrode). A solid electrolyte functions as separator, as evidenced in par.0032 of Lee et al. (US 2002/0106561).

Allowable Subject Matter
Claims 4-7, 10, 11, 15-17, 19, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Xu et al. (“A theoretical approach to address interfacial problems in all-solid-state lithium ion batteries: tuning materials chemistry for electrolyte and buffer coatings based on Li6PA5Cl hali-chalcogenides”) fail to teach the solid-state ion conductor in claims 4-7, 10, 11, 15, and 16, the components of a lithium secondary electrochemical cell in claim 17, the negative electrode in claim 19, the electrochemical cell in claim 23, and the methods in claims 24 and 25. 
There are no prior art teachings that would motivate one of ordinary skill to modify Xu et al. and obtain the solid-state ion conductor in claims 4-7, 10, 11, 15, and 16, the components of a lithium secondary electrochemical cell in claim 17, the negative electrode in claim 19, the electrochemical cell in claim 23, and the methods in claims 24 and 25 of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kong et al. (“Li6PO5Br and Li6PO5Cl:The first Lithium-Oxide-Argyrodites”) teach that Li6PO5Cl is predominantly ionic conductor (left column, page 1923).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        ,